The law of this case has been settled by the previous opinions of this Court herein. See State, ex rel. Crim v. Juvenal,121 Fla. 69, 163 Sou. Rep. 569. The case is now before the Court on relator's motion for a peremptory writ the subsequently filed return of the respondents to the contrary notwithstanding.
Since it has been appropriately made to appear that some of the named respondents to the original writ have been succeeded in office by others elected thereto subsequent to the institution of this proceeding, and no amendment to the *Page 78 
original writ as to parties has been applied for, the alternative writ is accordingly quashed, but with leave to relator to so amend same as to bring in the proper parties respondent thereto and to make such other amendments to the alternative writ as relators shall deem proper to secure effective relief, and which shall not be inconsistent with the opinions of this Court heretofore rendered as to the merits of this controversy.
Where by reason of the expiration of the term of office of a designated respondent to an alternative writ of mandamus, the succession of another to the office vacated by such respondent would make it impossible for the named respondent to execute the commands of the alternative writ as first issued, the alternative writ should be amended so as to make the proper parties respondent to it as of the time it is required to be performed and carried into effect by the peremptory judgment of the issuing court.
Ordered accordingly.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.